Citation Nr: 9910645	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-28 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to effective date prior to July 28, 1993, for an 
award of a permanent and total disability rating for pension 
purposes and an award of special monthly pension based on the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1954 to 
February 1956.

This appeal to the  Board of Veterans' Appeals (Board) is 
taken from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  An original claim for 
pension benefits was date stamped as received on July 28, 
1993, at the Manchester, New Hampshire RO.  It was forwarded 
to the Boston, Massachusetts, RO, where it arrived on July 
30, 1993.  

The RO entered a decision in September 1993 granting 
entitlement to a permanent and total disability rating for 
pension purposes and special monthly pension (SMP) based on 
the need for regular and attendance.  The effective date of 
the grant was fixed as of July 28, 1993, which the RO 
determined was the date of receipt of the claim.

The appellant submitted a statement, dated stamped as 
received at the RO in April 1994.  The RO identified that 
statement as a notice of disagreement with the September 1993 
rating decision.  In that statement, the appellant requested 
that May 15, 1993, be fixed as the effective date for an 
award of nonserivce-connected pension benefits, claiming that 
he was admitted to a VA hospital on that date.  

Hearings at the RO before a traveling Member of the Board 
were scheduled at the veteran's request in December 1995 and 
in March 1999.  He failed to report for the scheduled 
hearings.


FINDINGS OF FACT

1.  A permanent and total disability rating for pension 
purposes and SMP based on the need for regular aid and 
attendance was granted effective July 28, 1993, the date of 
receipt of a claim therefor.  

2.  Status post L4 compression fracture is the disability 
which is the subject of the award of a permanent and total 
disability rating for pension purposes and SMP based on the 
need for regular aid and attendance. 

3.  The appellant's treatment at a VA medical facility for a 
compression fracture of L4, during the period from May 11, 
1993 to August 9, 1993, constituted extensive 
hospitalization.

4.  The appellant was permanently and totally disabled 
because of a compression fracture of L4, as of May 11, 1993.

5.  During the period from May 11, 1993 through July 27, 
1993, the appellant had continuous disability, exclusively 
from residuals of a compression fracture of L4, which was so 
incapacitating that it prevented him from filing a disability 
pension claim for at least 30 days immediately following May 
11, 1993, the date on which he became permanently and totally 
disabled.


CONCLUSION OF LAW

An effective date of May 11, 1993 for an award of a permanent 
and total disability rating for pension purposes and SMP 
based on the need for regular aid and attendance is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was admitted to a VA medical facility on May 11, 
1993 for alcohol detoxification.  It was indicated that he 
had a history of liver disease and that he experienced back 
pain attributable to a fall in which he sustained a 
compression fracture of L4.  A CT scan of the lumbar spine 
was interpreted as showing extensive abnormality, including 
bony fragments which were adjacent to the nerve root and 
dural sac.  In addition, there was disc bulge at the L3-4 
level and at the L4-5 level; also seen was moderate facet 
disease at L 4-5 and degenerative disease and L3-4.  

The veteran was transferred to Intermediate Care, initially, 
on May 18, 1993 for physical therapy for low back pain.  
While on Intermediate Care, he received physical therapy and 
was tried on various modalities of treatment without 
significant improvement.

During hospitalization, the veteran was accepted for a 
Substance Abuse Treatment Program, and alcohol dependence was 
the focus of the veteran's treatment from mid-June 1993 to 
mid-July 1993.  His mental status and mood improved with 
abstinence and with nutritional support, counseling, and 
participation in group therapy.  

The veteran was later transferred back to Intermediate Care 
for an orthopedic evaluation prior to his release from the 
hospital.  Although it was reported that there had been a 
considerable reduction in back pain during hospitalization, 
he remained in a wheelchair at the time of his transfer to 
nursing home care on August 9, 1993.  

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (1998).

An award of disability pension may not be effective prior to 
the date entitlement arose.  For claims received on or after 
October 1, 1984, the effective date is the date of receipt of 
the claim.  However, if, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of the claim 
or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  38 
C.F.R. § 3.400(b)(1)(B) (1998).  

The appellant asserts that an award of his pension and SMP 
benefits should be granted, effective May 15, 1993, instead 
of August 1, 1993.  In fact, the RO granted pension benefits 
as of July 28, 1993, although governing criteria preclude the 
payment of monetary benefits based on award of pension before 
the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111(a) 
(West 1991).  Hence, the RO first began payment on the 
pension award as of August 1, 1993.

Here, the RO awarded a permanent and total disability rating 
for pension purposes and SMP based on the need for regular 
aid and attendance, effective July 28, 1993, fixed as the 
date of receipt of the formal claim for benefits.  However, 
governing criteria provide for a special circumstance in 
which the effective date for an award of nonservice-connected 
disability pension benefits may be fixed prior to the date of 
receipt of the claim.  In that circumstance, the appellant 
must have submitted a claim for an award of retroactive 
pension within one year of becoming permanently and totally 
disabled by innocently acquired conditions; further, the 
permanent and total disability must have been so 
incapacitating that it prevented the veteran from filing a 
pension claim for at least 30 days immediately following the 
date on which he became permanently and totally disabled.  In 
this case, the notice of disagreement received in April 1994, 
effectively alleges that incapacitating permanent and total 
disability was present for up to one year prior to the date 
of filing of that claim; and in any event, prior to July 28, 
1993.

A review of the report of the veteran's hospitalization from 
May 11, 1993 to the date of his transfer to a nursing home on 
August 9, 1993, reflects that alcoholism, and its attendant 
effects on mental acuity, played at least some part in the 
degree of disability present during hospitalization.  
Disability pension is not payable for any condition of 
willful misconduct origin, including alcoholism.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.301(b) (1998).  It appears, 
then, that the RO implicitly determined that disability, 
exclusively referable to the veteran's back condition, the 
subject of the grant of pension and SMP benefits, was not of 
such magnitude, alone, to have precluded him from filing a 
disability claim prior to July 28, 1993.  

The Board finds that the RO reasonably exercised its rating 
judgment in reaching the determination that the veteran did 
not have physical or mental disability which was so 
incapacitating that it prevented him from filing a claim 
prior July 28, 1993.  At the same time, however, the Board 
notes that the pertinent effective date criteria specify that 
extensive hospitalization generally qualifies as sufficiently 
incapacitating to have prevented the filing of a claim.  
Here, the medical evidence indicates that, despite some 
response to treatment, the veteran's back condition remained 
essentially unchanged throughout his hospital stay.  On 
admission to the hospital, he suffered from disabling disc 
protrusion, so severe that he was confined to a wheelchair 
throughout the entire period of hospitalization.  

Having reviewed the record, the Board determines that a 
compression fracture at L4, the condition which is the 
subject of the grant of a permanent and total disability 
rating for pension purposes and an award of SMP based on the 
need for regular aid and attendance, was severely disabling 
throughout the veteran's entire period of hospitalization, a 
period of hospitalization which must be regarded as 
"extensive," in view of its length and the nature of the 
treatment administered.  Further, it is the Board's 
conclusion that the veteran's back condition, alone, was 
productive of permanent and total disability from May 11, 
1993; further, that a permanently and totally disabling back 
condition was present throughout the entire period from May 
11, 1993 through July 27, 1993; finally, that it was so 
incapacitating throughout that time frame that it prevented 
the veteran from filing a pension claim prior to the date 
fixed by RO as the date of receipt of the formal pension 
claim for the benefits at issue.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).


ORDER

Entitlement to effective date of May 11, 1993, for an award 
of a permanent and total disability rating for pension 
purposes and an award of SMP based on the need for regular 
aid and attendance is granted.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

